Exhibit 99.2  RADVISION LTD. 24 Raoul Wallenberg Street Tel Aviv 69719, Israel THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS The undersigned hereby appoint(s) Israel (Rael) Kolevsohn and Adi Sfadia, or either of them, attorneys or attorney of the undersigned, for and in the name(s) of the undersigned, with power of substitution and revocation in each to vote any and all Ordinary Shares, par value NIS 0.1 per share, of RADVISION Ltd., or the Company, which the undersigned would be entitled to vote as fully as the undersigned could if personally present at the Annual General Meeting of Shareholders of the Company to be held on Wednesday, November 2, 2011 at 10:00 a.m. (Israel time) at the principal offices of the Company, 24 Raoul Wallenberg Street, Tel Aviv, Israel and at any adjournment or adjournments thereof, and hereby revoking any prior proxies to vote said shares, upon the following items of business more fully described in the notice of and proxy statement for such Annual General Meeting (receipt of which is hereby acknowledged): THIS PROXY WILL BE VOTED AS SPECIFIED ON THE REVERSE. IN THE ABSENCE OF SUCH SPECIFICATION, THE SHARES REPRESENTED BY THIS PROXY CARD WILL BE VOTED FOR ITEMS 1 THROUGH 5 SET FORTH ON THE REVERSE. ON ANY OTHER BUSINESS THAT MAY PROPERLY COME BEFORE THE ANNUAL GENERAL MEETING, THIS PROXY WILL BE VOTED IN ACCORDANCE WITH THE JUDGMENT OF THE PERSONS NAMED ABOVE AS PROXIES. (Continued and to be signed onreverse side.) ANNUALGENERAL MEETING OF SHAREHOLDERS OF RADVISION LTD. November2, 2011 Please sign, date and mail your proxy card in the envelope provided as soon as possible. i Please detach along perforated line and mail in the envelope provided. i 0 0 030030303 03 033 0 0 0 0 3 THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” ALL OF THE PROPOSALS BELOW. PLEASE SIGN, DATE AND RETURN PROMPTLY IN THE ENCLOSED ENVELOPE. PLEASE MARK YOUR VOTE IN BLUE OR BLACK INK AS SHOWN HERE x FOR AGAINST ABSTAIN The undersigned acknowledges receipt of the Notice of Annual General Meeting of Shareholders and Proxy Statement of the Company relating to the Meeting, By signing this Proxy, the undersigned hereby certifies that the undersigned has no “personal interest” in items 2B and 3B herein under the Israeli Companies Law. (See the “Required Approval” section in ITEM II, of the Proxy Statement for more information and for instructions on how to vote if you do have a “personal interest.”) 1. To ratify and approve the reappointment of Kost Forer Gabbay & Kasierer, registered public accountants, a member of Ernst & Young Global, as the Company’s independent registered public accountants for the year ending December 31, 2011 and until the annual general meeting of shareholders to be held in 2012, and to authorize the Board of Directors of the Company to delegate to the Audit Committee of the Board of Directors the authority to fix such independent registered public accountants’ compensation in accordance with the volume and nature of their services. o o o THIS PROXY MUST BE RECEIVED BY THECOMPANY’S TRANSFERAGENT OR AT ITS REGISTERED OFFICE IN ISRAEL AT LEAST FORTY-EIGHT (48) HOURS PRIOR TO THE APPOINTED TIME OF THE MEETING TO BE VALIDLY INCLUDED IN THE TALLY OF ORDINARY SHARES VOTED AT THE MEETING. 2A. To approve the amendment to the Company’s Articles of Association to allow the consent of a majority of directors to waive the need for a notice of a Board of Directors Meeting in urgent situations. o o o 2B. To approve the amendment to the Company’s Articles of Association to allow Indemnification and Insurance for the Company’s officers and directors to the full extent permitted by law. o o o 3A. Subject to the approval of Item 2B, to approve an amendment to the indemnification agreements between the Company and the Company’s directors who are not considered controlling shareholders of the Company or related to them. o o o 3B. Subject to the approval of Item 2B, to approve an amendment to the indemnification agreements between the Company and the Company’s directors and certain officers who are considered controlling shareholders of the Company or related to them. o o o 4. To re-elect Dr. Yoseph Linde to serve as an outside director for an additional three-year term. o o o 5. To approve the remuneration to be paid to Dr. Yoseph Linde as an outside director. o o o To change the address on your account, please check the box at right and indicate your new address in the address space above. Please note that changes to the registered name(s) on the account may not be submitted via this method. o Signature of Shareholder Date: Signature of Shareholder Date: Note: Please sign exactly as your name or names appear on this Proxy. When shares are held jointly, each holder should sign.When signing as executor, administrator, attorney, trustee or guardian, please give full title as such. If the signer is a corporation, please sign full corporate name by duly authorized officer, giving full title as such. If signer is a partnership, please sign in partnership name by authorized person.
